Case 6:19-cv-06131-BAB Document 14                        Filed 01/22/21 Page 1 of 5 PageID #: 1167



                               IN UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     HOT SPRINGS DIVISION

TINA AMONETTE                                                                                      PLAINTIFF

vs.                                        Civil No. 6:19-cv-06131

ANDREW SAUL,                                                                                     DEFENDANT
Commissioner, Social Security Administration

                                       MEMORANDUM OPINION

        Plaintiff, Tina Amonette, brings this action pursuant to § 205(g) of Title II of the Social

Security Act (“The Act”), 42 U.S.C. § 405(g) (2010), seeking judicial review of a final decision

of the Commissioner of the Social Security Administration (“SSA”) denying her application for

Supplemental Security Income (“SSI”) under Title XVI of the Act.

        The Parties have consented to the jurisdiction of a magistrate judge to conduct any and all

proceedings in this case, including conducting the trial, ordering the entry of a final judgment, and

conducting all post-judgment proceedings.              ECF No. 7.       Pursuant to this authority, the Court

issues this memorandum opinion and orders the entry of a final judgment in this matter.

1.      Background:

        Plaintiff protectively filed her application for SSI on November 6, 2017. (Tr. 15) 1. In

her application, Plaintiff alleged being disabled due to spinal stenosis, vertebrae and trouble with

right leg, high blood pressure, heart condition, asthma, overweight, memory loss and depression.

(Tr. 198). Plaintiff alleged an onset date of April 1, 2010. (Tr. 15). Plaintiff’s application was

denied initially and again upon reconsideration. Id.




1 References to the Transcript will be (Tr. ___) and refer to the document filed at ECF No. 10, These references are
to the page number of the transcript itself not the ECF page number.
                                                         1
Case 6:19-cv-06131-BAB Document 14                 Filed 01/22/21 Page 2 of 5 PageID #: 1168



       Following this, Plaintiff requested an administrative hearing, and the administrative

hearing was held on December 12, 2018. (Tr. 36-52). At this hearing, Plaintiff was present and

represented by counsel, Donald Pullen. Id. Plaintiff and Vocational Expert (“VE”), Stephanie

Ford testified at the hearing. Id.

       Following the administrative hearing, on March 28, 2019, the ALJ entered an unfavorable

decision. (Tr. 15-29). The ALJ found Plaintiff had not engaged in substantial gainful activity

(“SGA”) since November 6, 2017. (Tr. 17, Finding 1). The ALJ then determined Plaintiff had

the severe impairments of morbid obesity, chronic obstructive pulmonary disease (COPD),

degenerative disc disease of the lumbar spine, hypertension, obstructive sleep apnea, coronary

artery disease, seizure disorder, generalized anxiety disorder, and PTSD. (Tr. 17, Finding 2).

Despite being severe, the ALJ determined those impairments did not meet or medically equal the

requirements of any of the Listings of Impairments in 20 CFR Part 404, Subpart P, Appendix 1

(“Listings”). (Tr. 18, Finding 3).

       The ALJ considered Plaintiff’s subjective complaints and determined her RFC. (Tr. 20-

28). The ALJ evaluated Plaintiff’s subjective complaints and found her claimed limitations were

not entirely consistent with the medical evidence and other evidence in the record. Id. The ALJ

also determined Plaintiff retained the RFC to perform sedentary work with occasional stooping,

kneeling, balancing, crawling, crouching and climbing ramps and stairs, but never climbing

ladders, ropes, or scaffolds; no exposure to hazards, unprotected heights, driving, or operation of

dangerous machinery; and no exposure to concentrated fumes, odors, or gases. (Tr. 20, Finding

4). Plaintiff was also restricted to simple, routine, repetitive task jobs where supervision is simple,

direct, and concrete; SVP 1 or 2 jobs where tasks can be learned within 30 days; no interaction

with the general public; and no more than occasional changes to the workplace setting. Id.

                                                  2
Case 6:19-cv-06131-BAB Document 14                Filed 01/22/21 Page 3 of 5 PageID #: 1169



       The ALJ then evaluated Plaintiff’s Past Relevant Work (“PRW”) and determined Plaintiff

had no PRW. (Tr. 28, Finding 5). However, the ALJ found there were jobs in the significant

numbers in the national economy that Plaintiff could perform. (Tr. 28, Finding 9). With the help

of the VE, the ALJ found Plaintiff could perform the representative occupations of (1) document

preparer with approximately 46,000 jobs in the nation and (2) tube operator with approximately

3,100 jobs in the nation. Id. Based upon this finding, the ALJ determined Plaintiff had not been

disabled since November 6, 2017. (Tr. 29, Finding 10).

       On November 26, 2019, Plaintiff filed the present appeal. ECF No. 1. Both Parties have

filed appeal briefs. ECF Nos. 12, 13. This case is now ready for decision.

2.     Applicable Law:

       It is well-established that a claimant for Social Security disability benefits has the burden

of proving his or her disability by establishing a physical or mental disability that lasted at least

one year and that prevents him or her from engaging in any substantial gainful activity. See Cox

v. Apfel, 160 F.3d 1203, 1206 (8th Cir. 1998); 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The

Act defines a “physical or mental impairment” as “an impairment that results from anatomical,

physiological, or psychological abnormalities which are demonstrable by medically acceptable

clinical and laboratory diagnostic techniques.” 42 U.S.C. §§ 423(d)(3), 1382(3)(c). A plaintiff

must show that his or her disability, not simply his or her impairment, has lasted for at least twelve

consecutive months. See 42 U.S.C. § 423(d)(1)(A).

       To determine whether the adult claimant suffers from a disability, the Commissioner uses

the familiar five-step sequential evaluation. He determines: (1) whether the claimant is presently

engaged in a “substantial gainful activity”; (2) whether the claimant has a severe impairment that

significantly limits the claimant’s physical or mental ability to perform basic work activities; (3)

                                                  3
Case 6:19-cv-06131-BAB Document 14                Filed 01/22/21 Page 4 of 5 PageID #: 1170



whether the claimant has an impairment that meets or equals a presumptively disabling impairment

listed in the regulations (if so, the claimant is disabled without regard to age, education, and work

experience); (4) whether the claimant has the Residual Functional Capacity (RFC) to perform his

or her past relevant work; and (5) if the claimant cannot perform the past work, the burden shifts

to the Commissioner to prove that there are other jobs in the national economy that the claimant

can perform. See Cox, 160 F.3d at 1206; 20 C.F.R. §§ 404.1520(a)-(f). The fact finder only

considers the plaintiff’s age, education, and work experience in light of his or her RFC if the final

stage of this analysis is reached. See 20 C.F.R. §§ 404.1520, 416.920 (2003).

3.     Discussion:

       Plaintiff brings the present appeal claiming the ALJ erred (1) in failing to properly evaluate

Plaintiff’s claim of obesity, (2) in failing to properly determine Plaintiff’s RFC, and (3) in

discrediting Plaintiff’s seizure disorder and epilepsy. ECF No. 12, Pgs. 2-18. In response,

Defendant argues the ALJ did not err in any of his findings. ECF No. 13.

       This Court's role is to determine whether the Commissioner's findings are supported by

substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir.

2002). Substantial evidence is less than a preponderance, but it is enough that a reasonable mind

would find it adequate to support the Commissioner's decision. The ALJ's decision must be

affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314 F.3d

964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that supports the

Commissioner's decision, the Court may not reverse it simply because substantial evidence exists

in the record that would have supported a contrary outcome, or because the Court would have

decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). In other

words, if after reviewing the record it is possible to draw two inconsistent positions from the

                                                 4
Case 6:19-cv-06131-BAB Document 14               Filed 01/22/21 Page 5 of 5 PageID #: 1171



evidence and one of those positions represents the findings of the ALJ, the decision of the ALJ

must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons stated

in the ALJ’s well-reasoned opinion and in the Government’s brief, the Court finds Plaintiff’s

arguments on appeal to be without merit and finds the record as a whole reflects substantial

evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby summarily

affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v. Astrue, 364 Fed.

Appx. 307 (8th Cir. 2010) (district court summarily affirmed the ALJ).

4.     Conclusion:

       Based on the foregoing, the undersigned finds that the decision of the ALJ, denying

benefits to Plaintiff, is supported by substantial evidence and should be affirmed. A judgment

incorporating these findings will be entered pursuant to Federal Rules of Civil Procedure 52 and

58.

       ENTERED this 22nd day of January 2021.


                                                      Barry A. Bryant
                                                    /s/
                                                    HON. BARRY A. BRYANT
                                                    U.S. MAGISTRATE JUDGE




                                                5
